— Order denying motion for discontinuance of action as against defendant John Lupiano, *676for judgment of foreclosure, and for appointment of a referee to compute affirmed, with ten dollars costs and disbursements. The methods of counsel for appellant in this ease were not proper. Respondents’ efforts to pay appellant the full amount due should have been met in a spirit of fairness. Appellant should not, under the circumstances, have attempted to mulct respondents in further costs. The law favors the amicable settlement of disputes. If the parties were not able to agree upon the amount of costs due, that matter should have been submitted to the court for determination. Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ., concur.